10-1625-ag
        Zhong Hua Yan v. Holder
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2      Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3      on the 7th day of September, two thousand eleven.
 4
 5      PRESENT:
 6
 7              DEBRA ANN LIVINGSTON,
 8              RAYMOND J. LOHIER, JR.,
 9              SUSAN L. CARNEY,
10
11                              Circuit Judges.
12      _______________________________________________
13
14      ZHONG HUA YAN,
15
16                                    Petitioner,

17                      -v.-                                                No. 10-1625-ag
18
19      ERIC H. HOLDER, JR., UNITED STATES
20      ATTORNEY GENERAL,

21                              Respondent.
22      _______________________________________________


23                                            CHARLES CHRISTOPHE, Christophe & Associates, P.C., New
24                                            York, New York, for Petitioner.
25
26                                            TIMOTHY G. HAYES, Trial Attorney, Office of Immigration
27                                            Litigation (Keith I. McManus, Senior Litigation Counsel, on


                                                         1
 1                                         the brief), for Tony West, Assistant Attorney General, Civil
 2                                         Division, U.S. Department of Justice, Washington, D.C., for
 3                                         Respondent.



 4          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and DECREED

 5   that the petition for review is DENIED.

 6          Petitioner Zhong Hua Yan, a native and citizen of China, seeks review of an April 6, 2010,

 7   decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal from the May 21,

 8   2008, decision of Immigration Judge (“IJ”) Douglas B. Schoppert, which denied his application for

 9   asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). In re

10   Zhong Hua Yan, No. A098 323 866 (B.I.A. Apr. 6, 2010), dismissing appeal from No. A098 323 866

11   (Immig. Ct. N.Y. City May 21, 2008). We assume the parties’ familiarity with the underlying facts

12   and procedural history.

13          “When the BIA issues an opinion, ‘the opinion becomes the basis for judicial review of the

14   decision of which the alien is complaining.’” Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

15   2005) (quoting Niam v. Ashcroft, 354 F.3d 652, 655 (7th Cir. 2004)). Where the BIA adopts certain

16   aspects of the IJ’s decision but declines to adopt others, we review the IJ’s decision as modified by

17   the BIA. See Ming Xia Chen v. BIA, 435 F.3d 141, 144 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t

18   of Justice, 426 F.3d 520, 522 (2d Cir. 2005). We review the factual findings of the IJ and BIA under

19   the “substantial evidence” standard, which treats them as “conclusive unless any reasonable

20   adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also

21   Su Chun Hu v. Holder, 579 F.3d 155, 158 (2d Cir. 2009). “[T]he ‘substantial evidence’ standard

22   requires that the factual findings be supported by ‘reasonable, substantial and probative evidence


                                                      2
1    in the record.”’ Su Chun Hu, 579 F.3d at 158 (quoting Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d

2    104, 116 (2d Cir. 2006)). We review questions of law and the application of law to undisputed fact

3    de novo. Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

4            Yan primarily argues that the BIA erred in concluding that the injuries suffered by Yan

 5   during his encounter with the family planning officials did not amount to persecution.1 We disagree.

 6   The BIA reasonably considered the circumstances of Yan’s beating and determined that the

 7   mistreatment he suffered was not sufficiently severe to constitute persecution. See Beskovic v.

 8   Gonzales, 467 F.3d 223, 226 (2d Cir. 2006). The difference between harassment and persecution

 9   is “necessarily one of degree”; the degree must be assessed “with regard to the context in which the

10   mistreatment occurs.” Id. (internal quotation marks omitted). Thus, we have cautioned that “[t]he

11   BIA must . . . be keenly sensitive to the fact that a ‘minor beating’ or . . . any physical degradation

12   designed to cause pain, humiliation, or other suffering, may rise to the level of persecution if it

13   occurred in the context of an arrest or detention on the basis of a protected ground.” Id.

14           In Jian Qiu Liu v. Holder, 632 F.3d 820 (2d Cir. 2011) (per curiam), we held – under facts

15   similar to those of this case – that “[t]he BIA did not err in concluding that [the petitioner] failed to

16   demonstrate his eligibility for asylum on account of his alleged resistance to the family planning

17   policy.” Id. at 821. Here, as in Jian Qiu Liu, Yan suffered injuries “prior to his arrest and detention

18   by local police . . . from an altercation with family planning officials,” and those injuries “required

19   no formal medical attention.” Id. at 822. In addition, Yan “presented no evidence that the family



             1
               Yan expressly attests that he is not seeking review of those parts of the BIA’s decision: 1)
     pretermitting his asylum application; 2) denying his withholding of removal claim based on his
     father’s persecution during the Cultural Revolution; and 3) denying his withholding claim based on
     his membership in a particular social group. We therefore do not consider them.

                                                        3
 1   planning officials who physically attacked him had any intention of arresting or detaining him,” and

 2   “[t]he altercation occurred only when [Yan] attempted to prevent the family planning officials from

 3   taking his wife, and [Yan] was later arrested by local police.” Id. Yan also did not testify that he

 4   was mistreated or beaten during his detention. See Ai Feng Yuan v. U.S. Dep’t of Justice, 416 F.3d

 5   192, 198 (2d Cir. 2005) (“[M]inor beatings and brief detention, even detentions lasting two or three

 6   days, do not amount to political persecution.” (internal quotation marks omitted)), overruled in part

 7   on other grounds, Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d Cir. 2007) (en banc). The

 8   BIA therefore did not err in concluding that Yan’s injuries and detention did not rise to the level of

 9   persecution. Further, that Yan remained in China for 15 years after this incident, and that his wife

10   remains there to this day, without further reported harassment, lend further support to the proposition

11   that his injuries and brief detention in 1989 did not constitute persecution.

12          Because the BIA reasonably concluded that Yan did not establish past persecution, Yan is

13   not entitled to a presumption of future persecution. See 8 C.F.R. § 1208.16(b)(1)(i); Ramsameachire

14   v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004). Yan’s contention that the government failed to rebut

15   this presumption is therefore moot. As Yan does not argue here that he is eligible for withholding

16   of removal because it is “more likely than not” that he will be persecuted if returned to China, see

17   8 C.F.R. § 1208.16(b)(2), we deem this argument waived. See Norton v. Sam’s Club, 145 F.3d 114,

18   117 (2d Cir. 1998). We therefore conclude that the BIA did not err in denying Yan’s application

19   for withholding of removal. See 8 U.S.C. § 1231(b)(3). In addition, because Yan’s CAT claim is

20   based on the same factual predicate as his withholding of removal claim, his CAT claim must also

21   fail. See Xue Hong Yang, 426 F.3d at 522-23.




                                                       4
1          For the foregoing reasons, the petition for review is DENIED. The stay of removal granted

2   in this petition is VACATED.

3
4                                                      FOR THE COURT:
5                                                      Catherine O’Hagan Wolfe, Clerk
6




                                                   5